DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-9, 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horiuchi (2006/0233582) in view of Yamaguchi (5,454,650), further in view of Matsuhashi (6,050,672).

With respect to claim 1, Horiuchi teaches in Fig. 1 a tape cassette comprising: a cassette case (2/3) that has a top surface (i.e. a top surface of case 2), a bottom surface (i.e. a bottom surface of case 3), a front surface (i.e. a front surface of arm 8), a rear side (i.e. a back side of the cassette), a left side surface (as seen in Fig. 1) and a right side surface (as seen in Fig. 1), and that includes a top case (2) having a top plate (as seen in Fig. 1) that forms the top surface (of case 2) and a bottom case (3) having a bottom plate (as seen in Fig. 1) that forms the bottom surface (of 

	Yamaguchi teaches a similar cassette having a cassette case (5) includes a through hole (212) on a top surface (Fig. 6), a ribbon spool (13) is rotatably supported by the cassette case through hole (212).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Horiuchi to include a through hole in the case to rotatably support the ribbon spool as taught by Yamaguchi because Yamaguchi teaches such a modification enable 
Horiuchi as modified remains silent regarding a first indicator provided in the part of the front surface included in the arm portion, wherein: a distance from the rotation axis of the ribbon spool to the right side surface is larger than a distance from the rotation axis of the ribbon spool to the right side end portion of the long hole; a length of the long hole in the left-right direction that extends from the left side end portion to the right side end portion, is larger than a length from the right side surface of the cassette case to the right side end portion of the long hole, a length from a left side end portion of the ribbon take-up spool to the right side end portion of the long hole in the left-right direction, is larger than a length from the right side end portion of the long hole to a left side end portion of the ribbon spool in the left-right direction, the right side end portion of the long hole is positioned to the right of a winding center of the ribbon take-up spool in the left-right direction, and the first indicator is positioned to the left of the right side end portion of the long hole in the left- right direction, and a length from the right side end portion of the long hole to a winding center of the ribbon spool in the left-right direction is larger than a length from the winding center of the ribbon take-up spool to the right side end portion of the long hole in the left-right direction. 
Matsuhashi teaches a similar cassette having a first indicator (i.e. a first of 180) provided in the part of a front surface (i.e. a front surface of 125) included in a front wall (125; similar to the arm of Horiuchi).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the front surface of the arm of Horiuchi to include the first indicator of Matsuhasi 
Horiuchi as modified remains silent regarding a distance from the rotation axis of the ribbon spool to the right side surface is larger than a distance from the rotation axis of the ribbon spool to the right side end portion of the long hole; a length of the long hole in the left-right direction that extends from the left side end portion to the right side end portion, is larger than a length from the right side surface of the cassette case to the right side end portion of the long hole, a length from a left side end portion of the ribbon take-up spool to the right side end portion of the long hole in the left-right direction, is larger than a length from the right side end portion of the long hole to a left side end portion of the ribbon spool in the left-right direction, the right side end portion of the long hole is positioned to the right of a winding center of the ribbon take-up spool in the left-right direction, and the first indicator is positioned to the left of the right side end portion of the long hole in the left- right direction, and a length from the right side end portion of the long hole to a winding center of the ribbon spool in the left-right direction is larger than a length from the winding center of the ribbon take-up spool to the right side end portion of the long hole in the left-right direction. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Horiuchi such that the distances and spool positions are a distance from the rotation axis of the ribbon spool to the right side surface is larger than a distance from the rotation axis of the ribbon spool to the right side end portion of the long hole; 38 a length of the long hole in the left-right direction that extends from the left side end portion to the right side end portion, is larger than a length from the right side surface of the cassette case to the right side end portion of the long hole, a length from a left side end portion of the ribbon take-up spool to 
Such a modification ensures proper alignment of the cassette with an intended use printer, thereby ensuring proper cassette installation with the specific intended use printer.  Further, the modification does not affect the operation of the tape cassette of Horiuchi as modified.

With respect to claims 2 and 7, Horiuchi as modified teaches the tape cassette wherein a center of gravity of the tape cassette (as seen in Fig. 1 of Horiuchi) is located in a specific area (i.e. an area that contains the center of gravity, which is a physical location of the cassette), which is an area whose both end positions in the left-right direction are the same as both the left and right side end portions of the long hole, and which extends in the front-rear direction of the cassette case.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Center of gravity and the area considered by the examiner as containing the COG)]
    PNG
    media_image1.png
    526
    612
    media_image1.png
    Greyscale

[AltContent: textbox (Recess/Groove)]



	With respect to claims 3 and 8, Horiuchi as modified teaches the tape cassette wherein the long hole (9) includes a first hole portion (i.e. a left portion of the hole) and a second hole portion (i.e. right portion of the hole) that communicate with each other in the left-right direction (to form the long hole 9), but remains silent regarding the first hole portion being 39disposed on a left side of the winding center of the ribbon tape-up spool in the left-right direction, the second hole portion being disposed on a right side of the winding center of the ribbon take-up spool in 
 	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the positions of the hole portions of the long hole such the first hole portion being disposed on a left side of the winding center of the ribbon tape-up spool in the left-right direction, the second hole portion being disposed on a right side of the winding center of the ribbon take-up spool in the light right direction and a length of the first hole portion in the front-rear direction at a mid-point of the first hole portion in the left-right direction, is larger than a length of the second hole portion in the front-rear direction at a mid-point of the second hole portion in the left-right direction, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70
Such a modification ensures proper alignment of the cassette with an intended use printer, thereby ensuring proper cassette installation with the specific intended use printer.  Further, the modification does not affect the operation of the tape cassette of Horiuchi as modified by Matsuhashi.

With respect to claims 4 and 9, Horiuchi as modified teaches the tape cassette wherein the cassette case (2/3) includes a recessed portion (as labeled below) that recesses from the front surface toward the rear side of the cassette case (as seen below) to a rear end of the recessed portion and extends from the bottom surface to the top surface, the rear end of the recessed 
[AltContent: textbox (Recess/groove portion)][AltContent: arrow]
    PNG
    media_image1.png
    526
    612
    media_image1.png
    Greyscale


With respect to claim 6, Horiuchi teaches in Fig. 1 a tape cassette comprising: a cassette case (2/3) that has a top surface (i.e. a top surface of case 2), a bottom surface (i.e. a bottom surface of case 3), a front surface (i.e. a front surface of arm 8), a rear side (i.e. a back side of the cassette), a left side surface (as seen in Fig. 1) and a right side surface (as seen in Fig. 1), and that includes a top case (2) having a top plate (as seen in Fig. 1) that forms the top surface (of case 2) and a bottom case (3) having a bottom plate (as seen in Fig. 1) that forms the bottom surface (of the case 3), the cassette case (2/3) having a left-right direction extending between the left and right side surfaces (as seen in Fig. 1), an up-down direction extending between the top and bottom surfaces (as seen in Fig. 1) and a front-rear direction extending between the front surface 
	Horiuchi remains silent regarding the cassette case includes a through hole on the top surface, the ribbon spool is rotatably supported by the cassette case through hole; a first indicator provided in the part of the front surface included in the arm portion, wherein: a distance from the rotation axis of the ribbon spool to the right side surface is larger than a distance from the rotation axis of the ribbon spool to the right side end portion of the long hole; 38 a length of the 
Yamaguchi teaches a similar cassette having a cassette case (5) includes a through hole (212) on a top surface (Fig. 6), a ribbon spool (13) is rotatably supported by the cassette case through hole (212).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Horiuchi to include a through hole in the case to rotatably support the ribbon spool as taught by Yamaguchi because Yamaguchi teaches such a modification enable more accurate ribbon feeding through the case by allowing a motor drive spool to control the feeding of the ribbon during printer.
	Matsuhashi teaches a similar cassette having a first indicator (i.e. a first of 180) provided in the part of a front surface (i.e. a front surface of 125) included in a front wall (125; similar to the arm of Horiuchi).

Horiuchi as modified remains silent regarding a distance from the rotation axis of the ribbon spool to the right side surface is larger than a distance from the rotation axis of the ribbon spool to the right side end portion of the long hole; 38 a length of the long hole in the left-right direction that extends from the left side end portion to the right side end portion, is larger than a length from the right side surface of the cassette case to the right side end portion of the long hole, a length from a left side end portion of the ribbon take-up spool to the right side end portion of the long hole in the left-right direction, is larger than a length from the right side end portion of the long hole to a left side end portion of the ribbon spool in the left-right direction, the right side end portion of the long hole is positioned to the right of a winding center of the ribbon take-up spool in the left-right direction, and the first indicator is positioned to the left of the right side end portion of the long hole in the left- right direction, and a length from the right side end portion of the long hole to a winding center of the ribbon spool in the left-right direction is larger than a length from the winding center of the ribbon take-up spool to the right side end portion of the long hole in the left-right direction. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Horiuchi such that the distances and spool positions are a distance from the rotation axis of the ribbon spool to the right side surface is larger than a distance from the rotation axis of the ribbon spool to the right side end portion of the long hole; 38 a length of the long hole in the left-right direction that extends from the left side end portion to the right side 
Such a modification ensures proper alignment of the cassette with an intended use printer, thereby ensuring proper cassette installation with the specific intended use printer.  Further, the modification does not affect the operation of the tape cassette of Horiuchi as modified.

With respect to claims 11and 12, Horiuchi as modified teaches the tape cassette having a groove (as labeled above in the examiner provided figure) in the front surface of the cassette case (2/3).
Horiuchi as modified remains silent regarding a distance from the rotation axis of the ribbon spool to the right side surface of the cassette case is larger than a distance from the rotation axis of the ribbon spool to a groove in the front surface of the cassette case.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Horiuchi such that the distances from the rotation axis of the ribbon spool to the right side surface of the cassette case is larger than a distance from the rotation axis of the ribbon spool to a groove in the front surface of the cassette case, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70
Such a modification ensures proper alignment of the cassette with an intended use printer, thereby ensuring proper cassette installation with the specific intended use printer.  Further, the modification does not affect the operation of the tape cassette of Horiuchi as modified.

Claims 5 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horiuchi (2006/0233582) in view of Yamaguchi (5,454,650), and Matsuhashi (6,050,672), as applied to claims 1 and 6, further in view of Sugimoto et al. (5,7275888)).

With respect to claims 5 and 10, Horiuchi as modified teaches all that is claimed in the above rejection of claims 1 and 6, but remains silent regarding the cassette case includes a rear indentation indented from a rear portion of the bottom plate toward the top surface to a ceiling surface, the ceiling surface being parallel to the top surface and the bottom surface, and the 
Sugimoto et al. teaches a similar cassette having a rear indentation (as circled below in the examiner provided figure of Fig. 11 of Sugimoto) indented from a rear portion of the bottom plate toward the top surface to a ceiling surface (i.e. the flat surface containing elements 86a-h), the ceiling surface being parallel to the top surface and the bottom surface (as seen below) and the ceiling surface includes a second indicator (86a). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the cassette of Horiuchi to include the rear indentation, ceiling surface, and indicator as taught by Sugimoto et al. because Sugimoto et al. teaches such a modification ensures proper cassette installation and alignment into an intended use printer, while providing an indication to the intended use printer what type of cassette is loaded therein.
[AltContent: oval]
    PNG
    media_image2.png
    404
    633
    media_image2.png
    Greyscale

Horiuchi as modified by Sugimoto et al. remains silent regarding the second indicator (86a), the second indicator being positioned between the right side end portion of the long hole and the discharge opening in the left-right direction.

Such a modification ensures proper alignment of the cassette with an intended a printer, thereby ensuring proper cassette installation with the specific intended use printer.  The modification does not affect the operation of the tape cassette of Horiuchi as modified by Matsuhashi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW G MARINI/Primary Examiner, Art Unit 2853